Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending.
The Drawings filed 03/19/2020 are approved by the examiner.
The IDS statements filed 03/19/2020 and 10/06/2020 have been considered. Initialed copies accompany this action.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/770,165, filed on 04/20/2018.
Claim Objections
Claims 3, 4, and 6 are objected to because of the following informalities:  
In claim 3, Applicant is suggested to amend the limitation “wherein a diameter of the core is 900 µm or less” to read as “wherein the core part has a diameter of 900 µm or less” in order for the antecedent basis to better match that of the parent claim and to improve clarity in the claim.  The claim is otherwise clear and definite the diameter range limitation refers to the core of the parent claim.
In claim 4, Applicant is suggested to amend the term “the shell” to read as “the shell part” in order for the antecedent basis to better match that of the parent claim and to improve clarity in the claim.  The claim is otherwise clear and definite the diameter range limitation refers to the shell of the parent claim.

.
Appropriate correction is required.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US 2017/0047145, utilizing the earlier effectively filed disclosure of foreign application JP 2015-067919 filed on March 30, 2015) in view of Krizan et al. (US 2005/0164002, an IDS reference, hereinafter Krizan).  Takizawa’s earlier filed foreign priority document is publicly available in the file wrapper of US 2017/0047145 (US Application No. 15/306,059), and a copy thereof has been provided with this correspondence with English language machine translations of the relevant paragraphs cited in the rejection, below. 
	As to claim 1, Takizawa teaches a conductive particle comprising a core part formed of an elastic body, a shell part covering a surface of the core part comprising a polyimide, and a conductive metal film covering a surface of the shell part.  
Specifically, Takizawa teaches a conductive ball comprising a sphere formed of an elastic body, a thermal expansion-resistant resin shell coating the surface of the sphere, and a conductive metal shell coating the outer surface of the thermal expansion-resistant resin shell (para. 0014 of US 2017/0047145; para. 0014 of JP Application 2015-067919), where the thermal expansion-resistant resin shell is preferably made of a polyimide (para. 0016 of US 2017/0047145; para. 0016 of JP Application 2015-067919), and the elastic body is formed of silicone (para. 0030 of US 2017/0047145; para. 0031 of JP Application 2015-067919).
	Takizawa fails to explicitly teach the shell part is a cured product of a composition containing a curing agent and a polyimide.
	However, Krizan teaches a polymeric particle comprising a particle of a base polymer, e.g., polysiloxane, encapsulated with a uniform coating or layer of polyimide (abstract, para. 0011, and para. 0017), which similarly corresponds to the silicone sphere/core and polyimide resin shell of Takizawa as well as the instantly claimed elastic body core part and polyimide-containing shell part.  The polyimide composition taught by Krizan meets the claimed cured product containing a curing agent and polyimide by teaching the polyimide is formed by tetracarboxylic acids and/or anhydrides as precursors and monomers thereof (para. 0019, 0027, 0072 and 0073) and by chemical treatment (para. 0020), which each read on the presence of a curing agent in a cured polyimide composition.  
Thus, the teachings of Krizan provide evidence that, at the time of the effective filing date, 1) it would have been obvious to a person of ordinary skill in the art the polyimide resin shell of Takizawa naturally contains components that a person of ordinary skill in the art would regard as a curing agent and polyimide formed into a cured product, and/or 2) it would have been obvious to and within the purview of a person of ordinary skill in the art to provide additional but routine components to form the polyimide resin shell of Takizawa that a person of ordinary skill in the art would regard as a curing agent and polyimide formed into a cured product. 
As to claim 2, Takizawa teaches the elastic body is formed of silicone, as described above.
As to claim 3, Takizawa teaches the core part has a diameter substantially overlapping the claimed range of 900 µm or less (the sphere formed of an elastic body corresponding to the instantly claimed core part has a diameter of 0.1 to 1.0 mm, i.e., 100 to 1,000 µm, para. 0028 of US 2017/0047145 and para. 0029 of JP Application 2015-067919). 
As to claim 4, Takizawa teaches the shell part has a thickness overlapping the claimed range of 100 µm or less (the thickness of the polyimide-based thermal expansion-resistant resin shell is preferably 1% to 20% of the diameter of the sphere, para. 0016 of US 2017/0047145 and para. 0016 of JP Application 2015-067919; as described above, the sphere has a preferable diameter range of 100 to 1,000 µm, meaning the disclosed shell has a thickness ranging 1 to 200 µm). 
As to claim 5, Takizawa teaches the conductive metal film has a thickness falling within the claimed range of 200 µm or less (the thickness of the conductive metal shell is preferably 0.1% to 10% of the diameter of the sphere, para. 0017 of US 2017/0047145 and para. 0017 of JP Application 2015-067919; as described above, the sphere has a preferable diameter range of 100 to 1,000 µm, meaning the disclosed conductive metal shell has a thickness ranging 0.1 to 100 µm). 
As to claim 6, Takizawa teaches the conductive particle has a diameter significantly overlapping the claimed range of 1200 µm or less (as described above, the sphere has a preferable diameter range of 100 to 1,000 µm, the thickness of the polyimide-based thermal expansion-resistant resin shell is preferably 1% to 20% of the diameter of the sphere, and the thickness of the conductive metal shell is preferably 0.1% to 10% of the diameter of the sphere, meaning the entire disclosed conductive ball has a diameter ranging 101.1 to 1,300 µm).
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 19, 2021